*758Appeal by the defendant from a judgment of the County Court, Westchester County (Warhit, J.), rendered November 27, 2012, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Although an interpreter must be sworn to interpret properly and accurately, “on appeal the presumption of regularity allows a court to assume that an official or person acting under an oath of office will not do anything contrary to his or her official duty or omit to do anything which his or her official duty requires to be done” (People v Bicet, 180 AD2d 692, 693 [1992]). It was the defendant’s burden to come forward in the County Court with affirmative evidence to rebut this presumption, or to point to evidence in the record to rebut this presumption (see id.). The defendant has not satisfied this burden (see e.g. People v Torres, 96 AD2d 604, 604-605 [1983]). We therefore affirm the judgment of conviction.
Mastro, J.E, Hall, Austin, Sgroi and Duffy, JJ., concur.